People v Lachman (2020 NY Slip Op 04583)





People v Lachman


2020 NY Slip Op 04583


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
HECTOR D. LASALLE
BETSY BARROS, JJ.


2020-04035
 (Ind. No. 791/15)

[*1]The People of the State of New York, plaintiff,
vDevanand Lachman, defendant.


Devanand Lachman, Ossining, NY, defendant pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Katherine A. Triffon of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Queens County, rendered August 21, 2018.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
BALKIN, J.P., CHAMBERS, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court